Citation Nr: 0004497	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound in the left shoulder with a retained 
foreign body, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for loss of use of the 
left hand. 

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling. 

4.  Entitlement to service connection for Parkinson's 
disease, also claimed as paralysis agitans. 

5.  Whether sufficient new and material evidence to reopen 
the claim for service connection for dengue fever has been 
submitted.  

6.  Whether sufficient new and material evidence to reopen 
the claim for service connection for a heart disability has 
been submitted.    

7.  Whether sufficient new and material evidence to reopen 
the claim for service connection for arthritis with bilateral 
knee replacements has been presented.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from to April 1942 to 
November 1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested by the Board in its July 1997 Remand 
has been accomplished.  At that time, only issue 1 on the 
title page was developed for appellate review.  While the 
case was undergoing development, the additional issues were 
developed, and all are now before the Board for appellate 
review.  

In March 1997, a video conference hearing was held before the 
Board Member rendering this decision, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  At the time of this 
hearing, the Board Member was sitting in Washington, D.C., 
and the veteran was sitting at the RO. 
 
 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the well-grounded claims on appeal 
has been obtained by the RO. 

2.  Clinical manifestations of the service-connected shell 
fragment injury to the left (minor) shoulder include motion 
of the left arm that is limited to approximately midway 
between the side and shoulder level, marked atrophy of the 
left deltoid, and atrophy of the supraspinatus and 
infraspinatus musculature; it is not shown that there is any 
significant loss of strength or severe muscle disability 
associated with the left shoulder disability. 

3.  There is no competent evidence linking loss of use of the 
left hand to in-service symptomatology or pathology or the 
service connected left shoulder disability.  

4.  Post-traumatic stress disorder was shown to be no more 
than definitely disabling upon recent VA examination; it is 
not shown that post-traumatic stress disorder results in 
difficulty in establishing and maintaining effective work and 
social relationships due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation and mood.  

5.  There is no competent evidence linking a current 
disability due to Parkinson's disease or paralysis agitans to 
in-service pathology, symptomatology, occurrence, or event.  

6.  VA rating decisions dated in 1946 and 1947 denied service 
connection for residuals of dengue fever based on a finding 
that the examinations reviewed at that time revealed no 
evidence of this disease; these are the last final 
adjudicative actions addressing this issue on any basis.  

7.  The evidence submitted since the 1946 and 1947 rating 
decisions does not bear substantially upon the issue of 
service connection for dengue fever, nor does it by itself or 
in connection with evidence previously assembled require 
consideration due to its significance.

8.  Service connection for arteriosclerotic heart disease was 
denied by a February 1971 Board decision based on findings 
that this disability was not incurred in service and was not 
proximately due to the service-connected left shoulder 
disability; this is the last final adjudicative action 
addressing the issue of service connection for a heart 
disability on any basis.  

9.  The evidence submitted since the February 1971 Board 
decision does not bear substantially upon the issue of 
entitlement to service connection for a heart disability, nor 
does it by itself or in connection with evidence previously 
assembled require consideration due to its significance.

10.  Service connection for multi-joint arthritis was denied 
by a June 1970 rating decision on the basis that this 
condition was shown at a time too remote from service to be 
attributed to service; rating decisions dated in 1984, 1985, 
and 1986 found that new and material evidence sufficient to 
reopen claims for service connection for arthritis had not 
been presented; an April 1987 Board decision found that the 
evidence submitted since June 1970 did not present a new 
factual basis to warrant service connection for chronic 
arthritis of the knees.

11.  A December 1992 rating decision found that sufficient 
evidence to reopen the claim for service connection for 
multijoint arthritis had not been presented; this is the last 
final adjudicative action addressing the issue of service 
connection for arthritis on any basis.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound in the left shoulder with 
a retained foreign body are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.55, 
4.56, 4.73, Diagnostic Code (DC) 5303 (1996) (1999).

2.  Well-grounded claims for service connection for loss of 
use of the left hand or Parkinson's disease/paralysis agitans 
have not been presented.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).   
 
3.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.130, DC 9411 (1996) (1999).

4.  "New" and "material" evidence sufficient to reopen the 
claims for service connection for dengue fever, a heart 
disability or arthritis with bilateral knee replacements has 
not been presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Shoulder/Post-traumatic Stress 
Disorder  

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings on appeal are "well-grounded" within the 
meaning of 38 U.S.C.A. 5107(a) (West 1991).  The Board also 
finds that all relevant facts with respect to these claims 
have been properly developed, and that all evidence necessary 
for equitable resolution of the increased rating claims on 
appeal has been obtained.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Left Shoulder

The provisions regarding the rating of muscle injuries were 
amended by regulatory changes codified at 62 Fed. Reg. 30235-
30240 (June 3, 1997), (codified at 38 C.F.R. §§ 4.56, 4.73 
(1999)) (hereinafter "new criteria.")  As these amendments 
have not resulted in any major substantive change in the 
manner in which disability due to muscle injuries is rated, 
the citations below will be to the new criteria for rating 
muscle injuries for the sake of convenience.  In addition, 
the Board notes that because the September 1997 supplemental 
statement of the case includes citations to the amended 
criteria for rating muscle injuries, application of these 
criteria will not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).

38 C.F.R. § 4.56(d)(1),(2),(3),(4) (1999) provide that 
disabilities resulting from muscle injuries under diagnostic 
codes 5301 through 5323, shall be classified as "slight," 
"moderate," "moderately severe" or "severe" as follows: 

Slight Disability of Muscles:

(i)	Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or  metallic fragments retained in muscle tissue.

Moderate Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 

(ii)	History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and Complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Slight disability affecting the minor extremity (the veteran 
is right handed) of Muscle Group III (intrinsic muscles of 
the shoulder girdle) warrants a noncompensable rating.  
38 C.F.R. § 4.73, DC 5303.  Moderate and moderately severe 
disability affecting the minor extremity of Muscle Group III 
warrants a 20 percent disability rating.  Id.  Severe 
disability affecting the minor extremity of Muscle Group III 
warrants a 30 percent disability rating.  Id.  

With the above legal principles in mind, the relevant 
evidence will be briefly summarized.  In April 1945, the 
veteran incurred what was described as a mild penetrating 
shell fragment wound of the left lateral surface of the left 
shoulder as a result of combat in Okinawa.  A splint was 
applied and he was given physiotherapy.  He was returned to 
duty in June 1945.  The November 1945 separation examination 
showed a healed nonsymptomatic one centimeter scar on the 
left shoulder.  Service connection for the shrapnel wounds in 
the left shoulder was granted by an April 1946 rating 
decision.  A 20 percent rating was assigned, and this 
evaluation has been continued until the present time.  

Additional pertinent evidence includes reports from a March 
1947 VA examination that showed no limitation of motion or 
loss of strength in the left shoulder.  A 1 cm. scar was 
noted, which was well healed, adherent, and slightly 
depressed.  Muscle Group III was said to be involved.  An X-
ray of the left shoulder conducted after service in May 1947 
showed a foreign metal body that was approximately five 
millimeters in size in the subglenoid area.  A VA examination 
conducted in August 1976 showed no limitation of motion in 
the left shoulder. 

The most recent pertinent clinical evidence is contained in 
reports from VA examinations conducted in August 1997.  A VA 
X-ray conducted at that time showed minor degenerative 
changes and retained shrapnel in the left shoulder.  The 
veteran contended at the time of these examinations that he 
has suffered from pain in his left shoulder ever since the 
in-service injury.  The veteran also described decreased 
strength in his left arm.  Upon examination, marked atrophy 
was shown in the left deltoid.  Atrophy was also demonstrated 
in the supraspinatus and infraspinatus musculature.  Normal 
strength was shown in the left wrist and elbow.  Left 
shoulder motion was said to be "markedly" restricted, with 
70 degrees of abduction, 90 degrees of extension, 30 degrees 
of rear extension and 90 degrees of internal and external 
rotation.  Another VA examination conducted in August 1997 
indicated that the scar on the left shoulder was remote and 
"extremely" well-healed.  This examination also showed no 
left shoulder abduction above 90 degrees.       

Applying the pertinent legal criteria to the facts summarized 
above, in order to assign a rating in excess of 20 percent 
under DC 5303, "severe" muscle disability as described by 
38 C.F.R. § 4.56(d)(4) would have to be demonstrated.  The 
Board concludes that the in-service and post-service evidence 
does not describe severe muscle disability as described by 
this provision.  In this regard, the "type of injury" 
incurred in 1945 was not a "through and through or deep 
penetrating wound" with "shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts or intermuscular 
binding and scarring."  Instead, the shrapnel would at issue 
was described as a penetrating shell fragment wound that only 
involved the left lateral surface of the left shoulder.  
Significantly, there does not appear to have been any bony 
involvement.  

It is also not shown that the veteran has been unable to 
"keep up at work" due to the "cardinal signs and symptoms 
of muscle disability," i.e., loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, or impairment of 
coordination or uncertainty of movement, that are worse than 
those shown for moderately severe muscle injuries.  In this 
regard, the VA examinations conducted in 1947 and 1976 showed 
no limitation of motion in the left shoulder or any other 
objective evidence of left shoulder impairment that would 
significantly affect the veteran's ability to work.  While 
the limitation of motion shown in the left shoulder was 
described as "severe" at the time of the August 1997 VA 
examination, abduction of the left arm would have had to have 
been limited to 25 degrees from the veteran's side to have 
warranted an increased rating for limitation of motion under 
38 C.F.R. § 4.71a, DC 5201.  Such pronounced limitation of 
abduction was not shown upon recent VA examination, however, 
as abduction was measured to, at worst, 70 degrees.  In 
addition, the other ranges of motion demonstrated upon VA 
examination in August 1997 were not reflective of such severe 
limitation of motion as to warrant increased compensation.  

As for the "objective findings" consistent with a finding 
of "severe" disability under 38 C.F.R. § 4.56(d)(4)(iii), 
the residual scarring in the left shoulder, far from 
demonstrating "ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track," 
was described in August 1997 as being remote and 
"extremely" well-healed.  While significant atrophy is 
shown in the left shoulder muscles, it has not been shown 
clinically that this is accompanied by any significant loss 
of strength.  In this regard, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40 with regard to giving 
proper consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, it was the conclusion of the 
examiner following one of the August 1997 VA examinations 
that "I do not feel that the decreased range of motion [the 
veteran] is experiencing has anything to do with weakness or 
excessive fatigability."  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left shoulder disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

In short, while the "positive" evidence represented by the 
veteran's written arguments and sworn testimony at his March 
1997 hearing with regard to weakness in the left shoulder has 
been considered, the probative weight of this evidence is 
overcome by the "negative" clinical evidence discussed 
above, most importantly the findings from the most recent VA 
examinations conducted in August 1997.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Accordingly, the claim for an increased 
rating for the service-connected left shoulder disability 
must be denied.  Gilbert, 1 Vet. App. at 49.    

Post-traumatic Stress Disorder  

As with the muscle group ratings, the ratings for psychiatric 
impairment changed during the pendency of the appeal.  Prior 
to November 7, 1996, a 30 percent rating was assigned for a 
psychoneurosis where there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 DC 9411 (1996)

Since November 7, 1996, occupational and social impairment 
due to psychiatric disorders, such as post-traumatic stress 
disorder, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent disability 
rating.  38 C.F.R. § 4.130, DC 9411 (1999).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as: flattened affect; circumstantial,   
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (1999).  

It is noted, giving consideration to both sets of criteria 
for the pertinent times, that neither appears to be more 
favorable to the veteran.  As such, the criteria for 
applicable periods will be assigned.

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  Service connection for post-
traumatic stress disorder was granted by a September 1997 
rating decision.  A noncompensable rating was assigned 
effective February 1994.  Evidence that was pertinent to this 
decision included a report from a March 1995 VA psychiatric 
examination that included an impression of post-traumatic 
stress disorder with episodes of depression and chronic 
anxiety.  This rating was increased to 30 percent by a 
September 1998 rating decision.  This was made effective 
February 1994.  Such action followed a July 1998 VA 
psychiatric examination which indicated the veteran's post-
traumatic stress disorder was of mild severity.  The Global 
Assessment of Functioning (GAF) score following this 
examination was 60, which is indicative of no more than 
definite impairment of occupational functioning.  As this is 
a rating assigned from the original grant of service 
connection, the holding in Fenderson v. West, 12 Vet. App. 
119 (1999), concerning "staged" ratings is for application.  
In this case, there is, for the reasons explained below, no 
basis for a rating in excess of 30 percent for any of the 
time period in question.

At the July 1998 VA psychiatric examination, the veteran 
stated that the symptoms of post-traumatic stress disorder 
included shaking, jumping, and nightmares.  He also described 
hypervigilance and irritability.  Upon examination, the 
veteran was observed to be oriented to three spheres.  He was 
noted to have a slightly blunted affect and a slightly 
anxious mood.  Speech was clear, coherent, goal-directed, 
unpressured and involved no flights of ideas or looseness of 
association.  No suicidal or homicidal ideation was 
demonstrated, nor were there any auditory or visual 
hallucinations or delusions shown.  Insight was fair to good 
and judgment was good.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for disability due to post-traumatic stress disorder 
is not warranted, as the VA examinations discussed above do 
not show that there is reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; impairment of short and 
long-term memory; or impairment of judgment or abstract 
thinking.  Further, more than definite social and industrial 
impairment is not shown for the time prior to November 7, 
1996.  As there is no indication that the veteran's post-
traumatic stress disorder results in marked interference with 
employment or required any hospitalization, the Board also 
concludes that an "extraschedular" rating is also not 
warranted under 38 C.F.R. § 3.321(b)(1).   

Weighed against the "negative" evidence contained in the 
reports from the March 1995 and July 1998 VA psychiatric 
examinations is the "positive" evidence represented by the 
written contentions and oral testimony presented at his March 
1997 hearing with regard to the severity associated with 
post-traumatic stress disorder, most specifically with regard 
to its impact on his ability to sleep.  However, as indicated 
above, the most probative evidence to consider in evaluating 
this claim is the "negative" clinical evidence contained in 
the reports from the March 1995 and July 1998 VA 
examinations.  Francisco, 7 Vet. App. at 55.  Thus, the Board 
finds the "negative" evidence to outweigh the "positive" 
evidence of record, and the claim for an increased rating for 
post-traumatic stress disorder must therefore be denied.  
Gilbert, 1 Vet. App. at 49.  


II.  Loss of use of the Left 
Hand/Parkinson's Disease-Paralysis 
Agitans

There is no duty to assist the veteran if a well-grounded 
claim is not submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, the Court recently issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
Thus, as the Board concludes that well-grounded claims for 
service connection for loss of use of the left hand and 
Parkinson's disease/paralysis agitans have not been 
presented, the Board is not under a duty to remand this case 
to afford the veteran additional development with respect to 
these issues.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (1999).  
Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for that portion of a 
disability resulting from aggravation of a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and such a claim is not 
well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has contended that he has loss of use of the left 
hand that is etiologically related to his service-connected 
left shoulder disability.  However, in the absence of, as in 
the instant case, any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, the veteran's lay assertions of 
medical causation or medical diagnosis are not sufficient to 
render his claim for service connection for loss of use of 
the left hand well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  
While a review of the evidence does reflect treatment for 
osteomyelitis involving the left hand, to include a left 
index finger distal phalanx amputation, and significant loss 
of motor strength in the left hand, it was the opinion of a 
VA physician who conducted the August 1997 VA Diseases of 
Arteries/Veins examination that is was "highly unlikely" 
the any left hand disability was due to the service-connected 
shrapnel wounds in the left shoulder.  The record otherwise 
contains no competent medical opinion linking a left hand 
disability to service or the service-connected left shoulder 
disability.  

As for the service connection for Parkinson's 
disease/paralysis agitans, in addition to the fact that there 
is no competent evidence linking these conditions to service, 
there does not even appear to be a current disability 
associated with these conditions for which service connection 
could be granted.  As noted above, a well-grounded claim for 
service connection requires a finding of a current 
disability.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 144.  

In finding the claims for service connection discussed above 
to be not well grounded, the obligation of the RO under 
38 U.S.C.A. § 5103(a) and the holding in Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995) to advise the veteran of the 
evidence needed to complete his application when he has 
failed to present a well-grounded claim has been considered.  
The Board concludes that this obligation to the veteran was 
fulfilled by the RO to the extent that it notified the 
veteran by rating action dated in September 1997 of the 
evidence required for a well-grounded claim for service 
connection.  Moreover, there is no indication that there are 
medical reports that are available which would show that the 
veteran has loss of use of the left hand or Parkinson's 
disease/paralysis agitans that is etiologically related to 
service or a service-connected disability.  Thus, all 
pertinent development has been undertaken, and any legal 
Manual provisions that apply have been satisfied.  See 
Morton, 12 Vet. App. at 477 (1999).


III.  Whether New and Material Evidence 
Sufficient to reopen the claims for 
Service Connection for Dengue fever, a 
Heart Disability or Arthritis with 
Bilateral Knee Replacements has been 
presented.

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board or final rating action, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed by 
the RO or the Board, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Dengue Fever 

Turning to a summary of the relevant evidence and procedural 
history, VA rating decisions dated in 1946 and 1947 denied 
service connection for residuals of dengue fever based on a 
finding that the examinations reviewed at that time revealed 
no evidence of this disease.  These are the last final 
adjudicative actions addressing this issue on any basis.  Of 
record at that time were the service medical records which 
indicated that the veteran was treated for dengue fever in 
August 1944.  No evidence of residuals of dengue fever was 
demonstrated on the report from the examination conducted 
upon separation from service, or a VA examination conducted 
in March 1947.  

Examining the evidence of record submitted subsequent to the 
1946 and 1947 rating decisions, none of this evidence 
contains any clinical evidence reflecting residual disability 
attributed to the in-service dengue fever.   Moreover, it was 
specifically indicated by  private physician who examined the 
veteran in April 1994 to determine if there was any residual 
disability caused by dengue fever that the existence of such 
disability was "doubtful."  The additional evidence also 
includes sworn testimony from the veteran asserting that 
infections, including those in his hands which ultimately led 
to the amputation discussed in the previous section, are the 
result of the in-service dengue fever.  Also submitted by the 
veteran was a newspaper article discussing the possible link 
between the death of another veteran and a disease he 
contracted during World War II as a result of being bitten by 
a mosquito in the Philippines.  He also submitted another 
newspaper article discussing dengue fever and Hepatitis C. 

Analyzing the additional evidence submitted since the 1946 
and 1947 rating decisions to determine whether it is "new" 
and "material," as none of this evidence includes any 
competent medical evidence indicating that the veteran has a 
current disability that is the result of dengue fever 
contracted during service, the Board concludes that none of 
it is "new" and "material" as defined by the controlling 
legal authority, as it does not compel consideration of the 
claim on the merits.  The unsupported contentions and 
testimony asserting an etiologic relationship between a 
current disability and dengue fever is not "new," to the 
extent that it is essentially repetitious of contentions of 
record at the time of the 1946 and 1947 rating decisions.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, to 
the extent that such testimony might be considered "new," 
it is nevertheless not "material" because it has not been 
shown that the veteran has any medical knowledge beyond that 
of lay persons.  Moray v. Brown, 5 Vet. App. 211 (1993).

As the Board concludes that the veteran has failed to present 
sufficient "new" and 
"material" evidence to reopen the claim for service 
connection for residuals of dengue fever, no further 
adjudication of this claim is warranted.  See Kehoskie v, 
Derwinski, 2 Vet. App. 31 (1991).  

Heart Disability

Service connection for arteriosclerotic heart disease was 
denied by a February 1971 Board decision based on findings 
that this disability was not incurred in service and was not 
proximately due to the service-connected left shoulder 
disability.  This is the last final adjudicative action 
addressing the issue of service connection for a heart 
disability on any basis.  Evidence of record at the time of 
the February 1971 Board decision included the service medical 
records which did not refer to treatment or symptoms of a 
heart disability and an April 1970 VA examination report 
which included a diagnosis of arteriosclerotic heart disease.  

The evidence submitted subsequent to the February 1971 Board 
decision does not contain any clinical evidence linking a 
current heart disability to service, and, as indicated above, 
the veteran's assertion that he has a heart disability that 
is etiologically related to service are not sufficient to 
reopen the claim.  See Reid, 2 Vet. App. at 312; Moray, 5 
Vet. App. at 211.  Accordingly, the Board concludes that 
sufficient new and material evidence to reopen the claim for 
service connection for a heart disorder has not been 
presented.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d at 1356.  

Arthritis

Service connection for multi-joint arthritis was denied by a 
June 1970 rating decision on the basis that this condition 
was shown at a time too remote from service to be attributed 
to service.  Rating decisions dated in 1984, 1985, and 1986 
found that new and material evidence sufficient to reopen 
claims for service connection for arthritis had not been 
presented.  An April 1987 Board decision found that the 
evidence submitted since June 1970 did not present a new 
factual basis to warrant service connection for chronic 
arthritis of the knees.  A December 1992 rating decision 
found that sufficient evidence to reopen the claim for 
service connection for multijoint arthritis had not been 
presented, and this decision is the last final adjudicative 
action addressing the issue of service connection for 
arthritis on any basis. 

Reviewing the evidence of record at the time of the December 
1992 rating decision, the service medical records do not 
contain any reference to treatment for a knee injury or 
disability or arthritis in any joint.  It does not appear 
that the appellant was provided with notice of this decision, 
thus, the last final decision for consideration will be the 
April 1987 Board decision.  The first post-service evidence 
of treatment for knee arthritis is contained in reports from 
hospitalization from March 1967 to April 1967 for arthritis 
and patellofemoral chondritis in the left knee.  At that 
time, the veteran only reported having had knee pain for 
"over a month."  The veteran underwent a left knee 
replacement in 1977 and a right knee replacement in 1978.  
The knee replacements failed multiple times in both knees, as 
is reflected in clinical records dated in the 1980s.  
Additional evidence of record at the time of the December 
1992 rating decision includes written contentions and sworn 
testimony from the veteran asserting that he sustained knee 
injuries during combat in Okinawa as a result of landing on 
his hands and knees.   

Evidence added to the record following the April 1987 Board 
decision includes written contentions and sworn testimony 
presented by the veteran at the March 1997 hearing repeating 
his assertion that he developed arthritis as a result of 
landing on his hands and knees after "hitting the beaches in 
the Pacific" during combat.  As indicated above, such 
repetitive sworn testimony is not "new" and "material" 
evidence under the controlling legal authority.  Reid, 2 Vet. 
App. at 312; Moray, 5 Vet. App. at 211.  None of the other 
evidence added to the record subsequent to the April 1987 
Board decision contains any competent evidence linking a 
current disability due to arthritis in the knees or any other 
joint to service.  Accordingly, the Board concludes that 
sufficient new and material evidence to reopen the claim for 
service connection for arthritis with bilateral knee 
replacements has not been presented.  38 C.F.R. § 3.156(a); 
Hodge, 155 F. 3d at 1356.  

In making the above determination, the Board has considered 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), which provide 
that for injuries incurred in combat, "satisfactory lay or 
other evidence" that the injury incurred in combat, 
notwithstanding the fact that there is no official record of 
such in-service incurrence, may be sufficient evidence to 
warrant a grant of service connection for the claimed injury 
if such evidence is "consistent with the circumstances, 
conditions or hardships of such service."  Also considered 
is the fact that in making this determination, all reasonable 
doubt is to be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  However, these provisions do not provide a 
substitute for medical nexus evidence, and as the record 
contains no evidence linking arthritis with bilateral knee 
replacements to service, the claim cannot be eopened.  
See Clyburn v. West, 12 Vet. App. 296 (1999).   


	(CONTINUED ON NEXT PAGE)



 

ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound in the left shoulder with a 
retained foreign body is denied.  

The claim for entitlement to service connection for loss of 
use of the left hand is not well-grounded and is accordingly 
denied.   

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.   

The claim for entitlement to service connection for 
Parkinson's disease also claimed as paralysis agitans, is not 
well grounded and is accordingly denied.   

New and material evidence having not been presented, the 
claim for entitlement to service connection for dengue fever 
is not reopened, and the benefits sought in connection with 
this claim are denied.

New and material evidence having not been presented, the 
claim for entitlement to service connection for a heart 
disability is not reopened, and the benefits sought in 
connection with this claim are denied.      

New and material evidence having not been presented, the 
claim for entitlement to service connection for arthritis 
with bilateral knee replacements is not reopened, and the 
benefits sought in connection with this claim are denied.    


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

